DETAILED ACTION

Election/Restrictions
Newly submitted claims 22, 23 and 26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: these claims are directed to species not presented in the originally filed claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22, 23 and 26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the range of 0 to 30 degrees in claims 24 and 29 must be shown or the feature canceled from the claims.  Also see the 112 rejection below, which more fully describes this deficiency.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the arrangement among the support angle, coil rod and nut, does not reasonably provide enablement for the configuration of the end support (39), which appears to enable the angular adjustability.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Looking to Figures 5 and 7, the end support (39) appears to have an aperture which corresponds directly to the angle of the coil rod (76) relative to vertical.  Figure 7 also appears to accommodate the upper end of .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita (Japan Patent 9-317068).
Matsushita discloses a height adjusting apparatus including a support angle (5) having two flanges (Figures 1-3, for example).  One flange has a hole with a bolt (2) extending there through.  The bolt meets the recitation of a coil rod.  A rotatable nut (3, 54, for example) surrounds the coil rod and rotation of the nuts adjust a height of the support angle (abstract, for example).  Regarding the recitations of a horizontal panel, note this panel is recited as intended use only.  Looking to the figures of Matsushita, if the truncated upper portion of panel (9) was the upper end of the panel and the panel extended horizontally away from the flange, as illustrated below, then the apparatus would be attached to a horizontal panel.  From this
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    288
    495
    media_image1.png
    Greyscale

illustration, it is clear that Matsushita is capable of the claimed arrangement; therefore, claim 1 is met.
Regarding claim 2, the rod is threaded.
Regarding claim 3, the rod is seated in a threaded coupler (13, Figure 2, for example). 
Regarding claim 7, the configuration of the nut and plate (3, 4) in Figures 1 and 2 meet the recitation of the coil rod splicer.  Recitations of claims 8 and 9 are also met by this configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (Japan Patent 9-317068), as applied above.
Regarding claim 4, Matsushita is not embedded; however, the examiner takes Official notice that it is known to embed level adjusting members in bridge girder flanges.  Looking to Figure 2, it can be seen that the coupler (3) is embedded in a flange and that the rod (2) extends through an additional flange.  It would have been obvious to one of ordinary skill at the time of the invention to have configured Matsushita in the manner claimed in order to suit a particular application, since bridge girder flange embedment is known and reconfiguration of the members is within ordinary skill.
Regarding claim 10, it would have been obvious to one of ordinary skill at the time of the invention to have used Matsushita in conjunction with a form system in order to obtain a desired finished product.  Note there is no positively recited structure directed to this form; therefore, little patentable weight may be given to this recitation.
Matsushita appears to be steel.  Further, the examiner takes Official notice that steel is a well-known material of construction for support angles.  It would have been obvious to one of ordinary skill at the time of the invention to have used steel in order to obtain a strong and inexpensive product.

Claims 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (Japan Patent 9-317068), as applied above, and further in view of any of: Kirschner (U.S. Patent 6,334,285); Hyre (U.S. Patent 4,123,031); or Honea, Jr. (U.S. Patent 3,960,357).
Each of Kirchner (Figure 1), Hyre (Figure 1) and Honea (Figures 1 and 2) teach horizontally extending coil rods for adjusting relative positions between brackets.  It would have been obvious to one of ordinary skill at the time of the invention to have configured Matsushita .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,801,198. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader versions of the patented claims.

Response to Arguments
Applicant's arguments filed 05 April 2021 have been fully considered but they are not persuasive. The relative time (i.e., permanent or temporary arrangement) is not germane to the scope of the claims.  Structural differences only can distinguish the devices.
Regarding the panel, see the explanation above.  Matsushita is capable of being connected to a horizontally disposed panel.
Arguments regarding claim 27 are moot in view of the added reference.
	The examiner agrees that claim 29 is not met by Matsushita; however, note the 112 rejection, above.
	Because applicant has not challenged examiner’s assertions of Official notice, these have been taken as admitted prior art.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671